Dunbar, C. J.
(dissenting). — I am loath to disturb the decisions of courts under any circumstances; first, because the presumption is that the matters adjudicated have been rightfully adjudicated; and secondly, because it is necessary for the protection and safety of business interests that unappealed judgments, whether right or wrong, should be considered final. But it is one of the basic principles of the law, which has grown into a maxim, that fraud vitiates all contracts, and the principle must be carried to its logical extremes and made to apply to all the results which flow from the fraudulent contract; and if a judgment is the culmination of a fraud, it must be purged from the taint notwithstanding the degree of credit which is generally accorded it, for the credit only attaches on the supposition that the judgment speaks the truth, or is a truthful announcement of the results of the judicial investigation of the rights of the - parties.
A careful investigation of the voluminous record in the case at bar leads me to the conclusion that the judgment which was obtained in the Oregon court was the result of fraud. Even though it be conceded that it was by agreement that the judgment was taken for $8000, the agreement of appellant to accept this amount was obtained by misrep*120reservation, and by tbe taking advantage of her helpless condition and her inexperience in matters of business. It is doubtless a legal proposition that it was her duty to exercise diligence in ascertaining her rights, but the same test of diligence cannot be applied indiscriminately to all persons. The amount of diligence which would suffice to bring one person within the rule might properly be held to show culpable negligence in a person in another position in life and acting under other and different circumstances. Here was a woman whose business experience had been limited to earning a scanty subsistence for herself and little ones on a small, unremunerative farm in a portion of the Willamette Valley remote from the scenes of business or education. This subsistence was obtained by the hardest kind of physical labor. Deserted by her husband, with the maintenance of these children devolving upon her, which according to the testimony taxed her whole time and strength, the conditions were not favorable for learning enough about values of city property in this state to enable her successfully to compete with a sharp, shrewd speculator like the respondent, who was capable of amassing a fortune of some $80,000 in a short time, and I am satisfied from the testimony that the property was worth that amount at the time the divorce suit was tried. It is true the appellant made a visit to Spokane in 1883, where she remained about three days; but the record convinces me that matters of more weight and importance to her than the values of land were then occupying her mind. She was hustled away by her husband with all possible speed, and returned to her children alone to resume her old line of drudgery.
If it be true, then, that she was deceived and overreached when she agreed to take the judgment for $8000, and it further appears without question that the land which is the subject of this action was in no way affected by the judgment therein rendered, the appellant is certainly morally as well as legally justified in standing upon her technical rights.
The next question then presented is the effect of the quit*121claim deed which respondent secured after the judgment had been rendered in Oregon, when he discovered that, notwithstanding his attempt to overreach his wife, his efforts had been barren and the only result was that he had given her $8000, half of which, however, it must be borne in mind was already hers. In fact, the $8000 being community property, it was simply the transfer of the possession of that amount from the husband to the wife. It is true, probably, that the appellant signed the quit-claim deed honestly undertaking to carry out the agreement which she had entered into. This really strengthens the idea that she was acting in good faith, for she had already obtained the judgment and the money upon the judgment, and had she desired to be dishonest she would have refused to relieve her husband from the embarrassment which would have ensued by her refusal to sign the deed. But no importance can be attached to the deed secured from her by respondent’s attorney, if the conclusion is correct that she was imposed upon in the suit so far as the value of the property was concerned ; for that impression was still acting upon and guiding her in the execution of this deed, and if she had made the deed through fraudulent misrepresentations she ought to be relieved from its effect.
The remaining question, then is, has she brought herself within the law so far as the time of bringing this action is concerned, or has she barred herself by waiting until the statute of limitations has run against her rights ? Even had she known the value of her husband’s property, or had she failed to exercise the diligence which the law would require of a person in her station and with her intelligence and hampered by her conditions, she did not know what her legal rights were, so far as her community interest in the estate which she then regarded as her husband’s property is concerned. Her action, and the manner in which the case was conducted in Oregon, show that the theory of that case was, on both sides, that the property was the separate property of the husband. Mrs. Morgan not being a resident of Washington is not chargeable with the knowledge of the *122community property laws of this state, and is therefore not presumed to know that she had any rights in the property involved in this action. This knowledge could not be attributable to her until she became a resident of this state, which she did a little more than three years before the commencement of this action.
The appellant here is not brought under the application oí the rule “ ignorantia legis neminem. excusal,” for while a resident of the state cannot be excused for want of knowledge of the law, he is excused for want of knowledge of facts. So that if the appellant brings herself within the statute so far as facts are concerned, the statute of limitations will not run against her; and in this instance it was less than three years after she had knowledge of the fact of her rights under the community property law that the action was brought.
Of course, the mistake of a party as to the legal effect of an agreement which he executes, or the legal result of an act which he performs, is not a ground for relief, but there is a well defined distinction between ignorance of an antecedent existing right which is to be effected by the agreement and the legal import of the agreement itself.
This principle was discussed by this court in the case of Morgan v. Bell, 3 Wash. 554 (28 Pac. 925). In that case Bell had contracted to sell community property in which his wife, who was then dead, or rather her heirs, had an interest ; not knowing that at the time he was not the exclusive legal owner of the property, simply because he did not know what his wife’s rights were under our community property law. And in speaking of that case this court said:
“Thus in this case, if Bell’s defense was that he did not know the legal effect of the agreement which he entered into, in the absence of fraud or inequitable conduct on the part of plaintiffs, it would not be a defense to the action; but this is not the defense which he offers, but it is, that he was mistaken about his right to enter into such a contract. ‘ Mistakes, therefore,’ says Mr. Pomeroy, ‘of a person with respect to his own personal private rights and liabilities may properly be regarded, as in great measure they are, and may *123be dealt with as mistakes of facts. Courts have constantlv felt and acted upon this view, though not always avowedly.’
The authorities on this interesting question are collated and discussed in Morgan v. Bell, supra, and the conclusion there reached was that the want of knowledge of one’s right to title under the community property laws of this state was ignorance of fact and not ignorance of law. The appellant here, then, having brought herself within the law so far as the time of the commencement of the action was concerned, and having shown to my satisfaction that any disposition that she has ever made of the rights of the property involved was made through misrepresentation and fraud, which, considering her condition and circumstances and surroundings, she could not reasonably be expected to have resisted, I think she should in equity and good conscience be allowed a just proportion of the estate owned and controlled by the respondent.
The argument of the majority that when she commenced her action for divorce in Spokane, which was subsequently withdrawn, she ought to have known, even though she did not know, what her rights were under the community property law; that the court would have authority to adjudicate the property according to the rights of the case, as decided by this court in Webster v. Webster, 2 Wash. 417 (26 Pac. 864), and Field v. Field, 2 Wash. 441 (27 Pac. 267), is disposed of by what I have said above, that not being a resident of this, state she would not be held to a knowledge of the laws of this state.
My conclusion, therefore, is that the judgment should be reversed.